Citation Nr: 1308832	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  12-03 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Whether the appellant's discharge under other than honorable conditions for his service from April 1969 to May 1970 is a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The appellant served on active duty from April 25, 1969 to May 26, 1970, but his service was under other than honorable conditions.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2010 administrative decision of the RO in Roanoke, Virginia that determined that his service was under dishonorable conditions for VA purposes.  

In October 2012, the appellant testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is of record.

In October 2012, the appellant submitted additional pertinent evidence to the Board and waived his right to have the RO initially consider it.  See 38 C.F.R. § 20.1304.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant had active military service from April 25, 1969 to May 26, 1970.

2. The appellant requested a discharge for the good of the service under Chapter 10, Army Regulation (AR) 635-200, in May 1970, in lieu of trial by court martial for an offense punishable by a bad conduct or dishonorable discharge.  He was discharged from active military service in May 1970 under other than honorable (OTH) conditions. 

3. The misconduct committed by the appellant during service which led to his discharge under OTH conditions was willful and persistent, commenced before the expiration of his initial obligated period of service, and was not a minor offense offset by otherwise honest, faithful, and meritorious service.

4.  The evidence does not show and the appellant does not contend that he was insane at the time he committed his in-service misconduct.

5.  No upgrade of the appellant's discharge under OTH conditions to an honorable or general discharge has been sought as of yet. 


CONCLUSION OF LAW

The appellant's service from April 25, 1969 to May 26, 1970 ended with an other than honorable discharge due to willful and persistent misconduct; that service was dishonorable for VA compensation purposes and is a bar to VA benefits (exclusive of certain health care) based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA. 

In a March 2010 letter issued prior to the initial decision on the claim, the RO advised the appellant that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination). Moreover, as the pleading party, the appellant, not VA, has the evidentiary burden of proof of establishing there is a VCAA notice error in either timing or content and, above and beyond this, that it also is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has not made any such contentions.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The appellant's service personnel and treatment records are on file, and he has provided statements and testimony in support of his claim.

At his October 2012 Board hearing, the appellant testified that there might be a missing service treatment record showing that he injured his back during advanced infantry training (AIT) in service.  He also stated that he might have additional service treatment records at home relating to his treatment for a back injury during AIT, and would submit them to the Board.  He has not done so, and in October 2012, his representative indicated that he did not have any additional evidence to submit, and requested that the Board proceed with adjudication.  

A review of the claims file reveals that there are service treatment records on file reflecting that the appellant was treated for complaints of low back pain since a back injury during AIT.  See, e.g., a December 1969 treatment note, and the report of the April 1970 separation medical examination.  In March 2010, the National Personnel Records Center indicated that all available service treatment records had been forwarded to the RO.  Therefore, the Board is satisfied VA has made reasonable efforts to obtain all identified records that are potentially pertinent.  There is no indication of outstanding relevant records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2012). 

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.



Analysis

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d)  (2012).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2012).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b). 

Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13 provides an exception if the following conditions are met:  (a) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.

There are two types of character-of-discharge bars to establishing entitlement to VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

The Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days.  The appellant does not contend, and the evidence does not reflect, that he was insane at the time of his offenses.

The appellant is seeking eligibility for VA compensation and other benefits based on his military service from April 1969 to May 1970.  To this end, he contends that the character of his discharge at the end of his period of service should not be a bar to his receiving VA benefits based on that service.

In the May 2010 administrative decision, the RO found that the appellant had willful and persistent misconduct during service, and that his discharge is considered to be issued under dishonorable conditions for VA purposes. Therefore, as explained by the RO, because the appellant was not discharged with a bad conduct discharge or with one of the bars listed in 38 C.F.R. § 3.12(c), he is entitled only to VA health care benefits under Chapter 17, Title 38 U.S.C., for any disabilities determined to be service connected.

At his October 2012 Board hearing, the appellant essentially contended that he injured his back in AIT, and subsequently he missed some troop movements during service in Vietnam, due to a back disability which prevented him from walking 1.5 to 2 miles outside the base camp.

In pertinent part, the records concerning the appellant's service reflect the following.  His DD Form 214 indicates he served on active duty in the U.S. Army  from April 1969 to May 1970, and that his discharge from that period of service was "under other than honorable conditions."  The separation authority and code was Chapter 10, Army Regulation (AR) 635-200, SPN 246 which is a voluntary discharge for the good of the service in lieu of trial by court martial.  His DD Form 214 also shows he had 18 days of lost time from July 15, 1969 to August 1, 1969, under 10 U.S.C. § 972.  

Service treatment records reflect that the appellant was seen for complaints of back pain since an injury in AIT.  A March 1970 treatment note reflects that a physical examination of the back was normal with full free range of motion, and an X-ray study was normal.  The diagnosis was lumbago (complaint of low back pain without objective findings.)  He was found fit, and his physical profile (PULHES) included L-1 (normal).  

A review of his service personnel records indicates that in April 1970, the appellant was referred for trial by special court martial.  Witness statements reflect that in late March 1970, the appellant was informed of a mission and missed the movement, and that he had received a prior Article 15 for this same offense.  In April 1970, court martial charges were transmitted regarding the appellant.  It was noted that he had a previous conviction, and his military service prior to the current offense was characterized by poor conduct and efficiency.  The commanding officer recommended that the appellant be eliminated from the service with a punitive discharge, and recommended trial by special court martial.

An April 1970 certificate from the division psychiatrist reflects that the appellant was examined after being referred by his unit commander for a psychiatric evaluation.  It was noted that prior to service, the appellant had been arrested several times, and that his military record included three Article 15s, the first for a two-week AWOL, and the others for missing troop movements, and additionally a court martial was pending.  The examiner stated that the appellant's behavior had been characterized by a continuous infraction of the rules and an excessive desire to be discharged.  His chronic complaining and his refusal to put forth an effort had impeded his adjustment to the military.  The unit rated his past conduct and efficiency as unsatisfactory and had seen no improvement.  

On mental status examination, he was oriented to time, place and person, and there was no evidence of psychosis, incapacitating neurosis, or cerebral dysfunction.  He showed no thought disorder.  The examiner indicated that the appellant was mentally responsible, able to distinguish right from wrong and adhere to the right, and had the mental capacity to understand and participate in Board proceedings.  The diagnosis was character and behavior disorder, passive aggressive personality marked by poor impulse control, apathy, and difficulty with authority figures, not incurred in the line of duty, existing prior to service.  He recommended that the appellant be administratively separated from the military under the provisions of AR 635-212 (unfitness and unsuitability).

In May 1970, the appellant requested a discharge for the good of the service pursuant to Chapter 10, AR 635-200, in lieu of trial by court martial for an offense punishable by a bad conduct or dishonorable discharge.  He acknowledged that he might be discharged under other than honorable conditions.  His signature appears on this document.  In May 1970, his commanding officer approved the appellant's discharge for the good of the service under Chapter 10, AR 635-200.

In February 2010, the appellant filed a claim for service connection, alleging he had disability related to his military service.  A prerequisite to receiving VA compensation or other benefits, however, as mentioned, is first establishing he had qualifying service.  

He has stated that he did not have a criminal record prior to service, and submitted certifications from Virginia and the District of Columbia showing no conviction data.

Under applicable law, where a former service member did not die in service, pension, compensation, or dependency and indemnity compensation (DIC) is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2). 

However, the appellant's May 1970 other than honorable discharge has not been upgraded by any decision of the Board for Correction of Military Records. 

A discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2012).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. § 3.12(d)(4) (2012).  Here, though, the Board finds that none of the statutory bars are applicable in this case, as the appellant was not released under any of the conditions listed in 38 C.F.R. § 3.12(c):  he was not a conscientious objector who refused to perform military duty; he was not discharged by reason of the sentence of a general court-martial, he was not an officer who resigned, he was not discharged as a deserter, he was/is not an alien, and finally, although he was discharged under other than honorable conditions, and he had a period of AWOL, that AWOL was for 18 days, not for a continuous period of at least 180 days.

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty. 

The evidence reflects that he did not commit any of the offenses under 38 C.F.R. § 3.12(d)(2),(3) or (5).  As to 38 C.F.R. § 3.12(d)(1), he did accept an undesirable discharge in lieu of trial by court-martial, but the service personnel records show that this would have been a trial by special, not general, court-martial.

As noted, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).

Although the appellant contends that he missed more than one troop movement due to a back disability, service treatment records show that his back was normal on medical examination shortly prior to the March 1970 missed troop movement, and thus the Board finds that his statement is not credible.  Moreover, he repeatedly missed troop movements, and was AWOL on another occasion for a period of 18 days.  His service personnel records show that he had a pattern of willful and persistent misconduct.  

Finally, his assertion at his hearing that he did not understand the type of discharge he was being given is contradicted by the record, which shows that he signed the request for undesirable discharge to avoid a trial by court-martial. These discrepancies weigh heavily against his credibility.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

The Board therefore can only conclude that his missing of troop movements on more than one occasion, and his AWOL of 18 days, were tantamount to willful and persistent misconduct because they involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences, and occurred repeatedly.  These were not instead a mere technical violation of police regulations or ordinances or a minor offense.  38 C.F.R. §§ 3.1(n); 3.12(d)(4).  To reiterate, the Court has determined that an AWOL precluding the performance of military duties cannot constitute just a minor offense for purposes determining whether there was willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995). 

Accordingly, the Board concludes the period of service from April 1969 to May 1970 ended with an other than honorable discharge due to willful and persistent misconduct he committed when he was sane.  The character of his discharge therefore is considered dishonorable.  It has not been upgraded.  Accordingly, the appellant is ineligible to receive VA compensation benefits, and his claim is denied.


ORDER

The appellant's service from April 25, 1969 to May 26, 1970 was dishonorable for VA compensation purposes and, thus, a bar to his receiving VA benefits based on that service, and his appeal is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


